IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0215
                            Filed December 24, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEWAYNE PATTERSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Mark R. Lawson,

Judge.



      A defendant appeals his conviction following an Alford plea, alleging

ineffective assistance of counsel. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Sheryl A. Soich, Assistant Attorney

General, and Michael Wolf, County Attorney, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                         2


VAITHESWARAN, J.

      DeWayne Patterson entered an Alford1 plea to third-degree kidnapping

and other crimes in connection with conduct directed at his girlfriend, Mindi. On

appeal, he contends his attorney was ineffective in failing to challenge the plea

for lack of a factual basis. While we generally preserve ineffective-assistance-of-

counsel claims for postconviction-relief proceedings, our record is adequate to

address the issue. State v. Hallock, 765 N.W.2d 598, 602 (Iowa Ct. App. 2009).

      Ineffective-assistance-of-counsel claims require proof of a breach of

essential duty and prejudice.     Strickland v. Washington, 466 U.S. 668, 687

(1984). In this context, an attorney breaches an essential duty if the attorney

allows the defendant to enter an Alford plea to an offense for which there is no

factual basis.   State v. Schminkey, 597 N.W.2d 785, 788 (Iowa 1999).            To

determine whether there is a factual basis, we examine “the entire record before

the district court.” State v. Finney, 834 N.W.2d 46, 62 (Iowa 2013). If the record

does not disclose a factual basis, prejudice is inherent. Schminkey, 597 N.W.2d

at 788.

      Had the case gone to trial, the State would have been required to prove

Patterson confined Mindi with the specific intent to inflict serious injury or to

subject her to sexual abuse and with knowledge he lacked consent or authority to

do so. See Iowa Code §§ 710.1(3), 710.4 (2013). The district court was required

to have a factual basis for these elements, albeit, not proof beyond a reasonable

doubt. Finney, 834 N.W.2d at 62.

1
  An Alford plea is a variation of a guilty plea where the defendant does not admit
participation in the acts constituting the crime but consents to the imposition of a
sentence. North Carolina v. Alford, 400 U.S. 25, 37 (1970).
                                          3


       Patterson “submits there was no showing that he confined [Mindi] against

her will and with the specific intent to inflict serious injury or to commit sexual

abuse.” To the contrary, the record is replete with evidence of confinement and

intent to inflict both serious injury and sexual abuse.

       Mindi spoke to a police officer about her relationship with Patterson and a

summary of the interview is included in the officer’s report attached to the

minutes of testimony. She told him Patterson did not allow her to leave the home

once they started living together.

       The most recent series of abusive episodes was triggered by Patterson’s

anger about one of Mindi’s Facebook communications.            After learning of the

communication, Patterson awoke Mindi by striking her in the face with closed

fists. He continued to inflict blows and later smashed her cell phone, cutting off

her ability to contact family or 911. See State v. McGrew, 515 N.W.2d 36, 39

(Iowa 1994) (confinement may exist if it “substantially increases the risk of harm

to the victim” or “significantly lessens the risk of detection” (citing State v. Rich,

305 N.W.2d 739, 745 (Iowa 1981))).

       The abuse did not end here.         Mindi gave police a written statement

describing repeated punches to her head as well as forced sex. She wrote, “I

knew I needed to find a way away from him and get out.” Mindi moved from the

bedroom to the bathroom, only to have Patterson follow her to the bathroom and

“hurr[y]” her back into the bedroom. Later, she told Patterson she intended to go

downstairs to fill a water jug. She hoped he would not follow her and she could

“just run straight out the door of the house . . . and run for help.” Patterson did

follow her and hit and pushed her upstairs. While he watched television, she
                                         4


again tried to go downstairs and leave the house.         She was intercepted by

Patterson again.    She made an excuse for being downstairs, and Patterson

returned to the bedroom.

       Mindi took this opportunity to sneak out and go to the neighbor’s house.

The neighbor did not answer the doorbell. See State v. Coen, 382 N.W.2d 703,

713 (Iowa Ct. App. 1985) (finding fact that woman “was adroitly able to abort

Coen’s scheme does not change the nature of the confinement or removal”).

       Meanwhile, Mindi heard Patterson exit the back door of the house and

start his car. She darted behind a tree until he left, then returned to the house to

check on her infant son. Patterson came back, thwarting further attempts to

escape with her son. Mindi wrote, “I have no vehicle so couldn’t get very far on

foot with my 9 month old son while trying to be quiet and keep him quiet trying to

get out of the house without waking [Patterson] and having him catch us.”

       The next day, Mindi asked Patterson if she could go to the hospital

because she was not feeling well. Patterson gave her permission to go, but

without her son. Mindi wrote, “I couldn’t leave, and wouldn’t leave, without my

son so I stayed at the house and did what he told me.”

       That night she called her parents, as she did every night, using

Patterson’s cell phone. She told her father Patterson beat her up and she “was

waiting for the next time he left” to have him come get them. Her father came the

next day of his own volition, but Patterson would not let Mindi answer the door.

She advised the officers he went so far as to hold her down and “put his hand

over her mouth” to prevent her from calling out. See State v. Mott, 759 N.W.2d
140, 150 (Iowa Ct. App. 2008) (finding substantial evidence supported
                                         5


kidnapping instruction based on evidence “Mott ordered Floyd to lie still when

people knocked on the door”).

       In the afternoon, Mindi convinced Patterson to go to the store for

groceries. While he was gone, she called her father, who came and whisked

mother and child away, just as Patterson returned.

       Mindi was sent to a hospital. Professionals diagnosed her with subdural

hematoma or bleeding in the brain.

       The record contains a factual basis for confinement with intent to commit

serious injury or sexual abuse. See Iowa Crim. Jury Instructions 1000.5 (stating

a person is “confined” when his or her freedom to move about is substantially

restricted by force, threat, or deception); see also State v. Little, No. 10-1642,

2011 WL 5399202, at *4 (Iowa Ct. App. Nov. 9, 2011) (stating jury could have

found confinement based on brutal beating, threats to kill, and removal of means

of communication with the outside world (citing State v. Little, No. 08-1125, 2010
WL 786011 (Iowa Ct. App. Mar. 10, 2010))); State v. Strongheart, No. 98-2155,

2000 WL 193515, at *2 (Iowa Ct. App. Jan. 26, 2000) (“Strongheart’s

confinement of his wife within their home ensured his horrific treatment of his wife

would not be detected. Finally, the confinement substantially increased the harm

suffered by Becky as every time she attempted to escape she was beaten into

submission. . . . [H]is plea was supported by a factual basis.”). Accordingly,

counsel did not breach an essential duty in allowing Patterson to enter an Alford

plea to third-degree kidnapping.

       AFFIRMED.